 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 282 Rochelle Waste Disposal, LLC 
and
 International U
n-ion of Operating E
ngineers, Local 150, AFL
ŒCIO.  
Case 33
ŒCAŒ15765 December
 13, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 This is a refusal
-to-bargain case in which the R
e-sponde
nt is contesting the Union™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on Fe
bruary 9, 
2009, the General Counsel issued the complaint on Fe
b-ruary 19, 2009, alleging that the Responden
t has vi
olated 
Section 8(a)(5) and (1) of the Act by refusing the U
n-ion™s request to bargain following the Union™s certific
a-tion in Case 33
ŒRCŒ5002. (Official notice is taken of the 
ﬁrecordﬂ in the repr
esentation proceeding as defined in 
the Board™s Rules 
and Regulations, Sections 102.68 and 

102.69(g); 
Frontier H
otel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer, admitting in part and den
y-
ing in part the allegations in the complaint, and asserting 
affirmative d
efenses.
1 On March 13, 2009, the Gener
al Counsel filed a M
o-tion for Summary Jud
gment.  On March 18, 2009, the 
Board issued an order transferring the procee
ding to the 
Board and a Notice to Show Cause why the motion 

should not be granted.  The Respondent filed a r
esponse. 
 On April 30, 2009, th
e two sitting members of the 
Board issued a Dec
ision and Order in Case 33
ŒCAŒ15765, reported at 354 NLRB No. 18
 (not 
reported
 in 
Board volumes)
.2  Thereafter, the Respondent filed a 
pet
ition for review in the United States Court of Appeals 
for the Seventh 
Circuit, and the General Counsel filed a 
1 The Re
spondent™s answer denies knowledge or information suff
i-cient to form a belief concerning the filing of the charge in this pr
o-
ceeding.  The R
espondent admits, however, that it was served with a 
copy of the charge.  Fu
rther, a copy of the charge is included 
in the 
documents supporting the General Counsel™s motion, showing the date 
of this document as alleged, and the Respondent does not dispute the 

authenti
city of this document. 
 The Respondent™s answer also asserts that the Board lacks jurisdi
c-tion over this
 matter to the extent that the Charging Party failed to file a 
timely charge.  However, the r
ecord shows that the charge was filed on 
February 9, 2009, which is within 6 months of the Respondent™s D
e-cember 10, 2008 refusal to ba
rgain.  Thus, the charge was
 timely under 
Sec. 10(b) of the Act.
 2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor R
elations B
oard in anticipation of the expiration 
of the terms of Members Ki
rsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair l
abor practice and representation cases.
 cross
-application for enforcement.  The court of appeals, 
on its own motion, consol
idated Case 33
ŒCAŒ15765 
with Cases 33
ŒCAŒ15298 and 33
ŒRCŒ5002, which were 
pending before the court pursuant to an earlier pet
ition 
for review and cross
-application for e
nforcement in those 
matters.
3   On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB,
 130 S.Ct. 2635, holding that u
nder Section 3(b) of the 
Act, in order to exercise 
the delegated authority of the 
Board, a delegee group of at least three members must be 

maintained.  Therea
fter, the court of appeals remanded 
these cases for further proceedings consi
stent with the 
Supreme Court™s d
ecision.  
 On August 23, 2010, the Board
 issued a further Dec
i-sion, Certification of Repr
esentative, and Notice to Show 
Cause in Cases 33
ŒCAŒ15298, 33
ŒCAŒ15765, and 33
ŒRCŒ5002, which is reported at 355 NLRB 
578.  Therea
f-ter, the Respondent filed a response to the Notice to 

Show Cause, and the Ac
ting General Counsel and the 
Respo
ndent filed a Joint Motion to Accept Stipulation as 
Parties™ Compliance with Show Cause N
otice.
4   The 
Board
 has delegated its authority in this procee
d-ing to a three
-member panel.
 Ruling on Motion for Summary Jud
gment
 The
 Respondent admits its refusal to bargain, but co
n-tests the validity of the certification on the basis that the 
Union was improperly certified in the representation pr
o-ceeding.
5  3 On Oc
tober 20, 2008, the two sitting members of the Board i
ssued a 
Decision, Order, and D
irection in Cases 33
ŒRCŒ5002 and 33
ŒCAŒ15298, 
reported at 353 NLRB 
416
.  That dec
ision adopted the judge™s finding 
inter alia that the Respondent violated Sec. 8(a)(3), (4)
, and (1) by di
s-charging e
mployee Jeff Jarvis, and directed the Regional Director to open 
and count Jarvis™ ballot, prepare and serve a revised tally of ballots, and 
issue an appropriate certification.  Following the October 20, 2008 Dec
i-sion, Order, and D
irection, the parties entered a settlement agreement that 
satisfied the backpay and reinstatement obl
igations of the Order.  
 4 In response to the Notice to Show Cause, the Respondent filed a 
statement of reasons why the Board should not grant the General 
Cou
n-
sel™s Motion for Summary Judgment. The motion reiterates the R
e-spondent™s position taken in its answer to the original complaint, in 
which the Respondent denied that the U
nion was properly certified by 
the Board.  
 In their joint motion, the Acting Gen
eral Counsel and the Respon
d-
ent stipulate to amendments to the complaint and the answer to co
n-
form with the current state of the evidence.  Specifically, the Respon
d-
ent admits that the Union was certified on August 23, 2010, that the 
Union continues to req
uest that R
espondent recognize and bargain with 
the Union as the exclusive collective
-bargaining representative of the 
unit employees, and that Respondent continues to r
efuse to recognize 
and bargain with the Union as r
equested.
   5 The Respondent™s answer
 denies par. 5(a) of the complaint which 
sets forth the appropriate unit. The Respondent also denies the appr
o-
priateness of the unit in its response.  The unit issue, however, was 

lit
igated and resolved in the underlying representation proceeding.  
356 NLRB No. 51
                                                                                    ROCHELLE WASTE DISPO
SAL
, LLC
 283 All representation issues raised by the Respondent 
were or could have been li
tigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and pr
eviously 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to r
eexamine 
the decis
ion made in the representation proceeding.  We 
ther
efore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941)
.  Accor
d-ingly, we grant the Motion for Summary Judgment.
6 On the entire record, the Board makes the follo
wing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times the Respondent, a corporation 
with an office and principal place of business in R
o-chelle,
 Illinois (the Respondent™s facility), has been e
n-gaged in the business of providing waste disposal se
r-vices.
 During the 12
-month period preceding issuance of the 
complaint, the Respo
ndent, in conducting its business 
operations described above, purchased a
nd received at its 
facility goods valued in e
xcess of $50,000 directly from 
points outside the State of Ill
inois.
 We find that the Respondent is an employer e
ngaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act, and that the Union
, Inte
rnational Union of 
Operating Engineers, L
ocal 150, AFL
ŒCIO, is a labor 
organization within the meaning of Se
ction 2(5) of the 
Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election held on Fe
bruary 
1, 200
7, the Union was certified on August 23, 2010, as 
the exclusive collective
-bargaining represe
ntative of the 
employees in the following appr
opriate unit:
  All full
-time and regular part
-time heavy equipment 
operators including the scale operator and the lan
dfill 
supervisor employed by the Employer at the Rochelle 
Municipal #2 landfill in Rochelle, Illinois, 
EXCLUDING temporary employees employed 
through a temporary agency, office clerical and profe
s-sional employees, guards
 and supervisors as defined 
in the A
ct.
  Accordi
ngly, the Respondent™s d
enial of the appropriateness of the unit 
does not raise any litigable issue in this pr
oceeding.
 6 Thus, we deny the Respondent™s request that the complaint be di
s-missed.
 The Union continues to be the exclusive co
llective
-bargaining representative of the unit employees under Se
c-tion 9(a) of the Act.
 B.  Refusal to Bargain
 About November 18, 2008, the Union, by letter, r
e-quested that the Respo
ndent bargain collectively 
with it 
as the exclusive collective
-bargaining repr
esentative of 
the unit.  Since about December 10, 2008, the Respon
d-ent has failed and refused to recognize and ba
rgain with 
the Union as the exclusive collective
-bargaining repr
e-sentative of the unit.  We 
find that this failure and refusal 
constitutes an unlawful failure and refusal to bargain in 
violation of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-barg
aining repr
e-sentative of the unit employees, the Respondent has e
n-gaged in unfair labor practices affecting commerce wit
h-in the meaning of Section 8(a)(5) and (1) and Se
ction 
2(6) and (7) of 
the Act.
7   REMEDY
 Having found that the Respondent has violated 
Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the U
nion and, if an 
understanding is reached, to embody the unde
rstanding 
in a signed agreement. 
 To ensure that the employees are accorded the se
rvices 
of their selected ba
rgaining agent for the period provided 
by law, we shall construe the initial period of the certific
a-tion as beginning on the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 226, 
229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. d
e-7 In 
Howard Plating Industries
, 230 NLRB 178, 179 (1977), the 
Board stated:
 Although an employer™s obligation to bargain is established 
as of the date of an election in which a majority of unit emplo
y-ees vote for union representation, the Board has never held that a 
simple refusal to initiate collective
-bargaining ne
gotiations pen
d-
ing final Board resolution of timely filed objections to the ele
c-tion is a 
per se
 violation of Section 8(a)(5) and (1).  There must 
be additional ev
idence, drawn from the employer™s whole course 
of conduct, which proves that the refusal was 
made as part of a 
bad
-faith effort by the employer to avoid its bargaining oblig
a-tion.
 No party has raised this issue, and we find it unnecessary to decide in 

this case whether the unfair labor practice began on the date of R
e-spondent™s in
itial refusal to 
bargain at the request of the Union, or at 
some point later in time.  It is undisputed that the Respondent has co
n-
tinued to refuse to bargain since the Union™s certification and we find 
that continuing r
efusal to be unlawful.  Regardless of the exact date 
on 
which Respondent™s admitted refusal to ba
rgain became unlawful, the 
remedy is the same.
                                                                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 284 nied 379 U.S. 817 (1964); and 
Burnett Co
nstruction Co
., 
149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
 ORDER
 The National Labor Relations Board orders that
 the 
Respondent, Rochelle Waste Disposal, LLC, R
ochelle, 
Illinois, its officers, agents, successors, and a
ssigns, shall
 1. 
Cease and desist from
 (a)
 Failing and refusing to recognize and bargain with 
International Union of Opera
ting Engineers, Local 150, 
AFLŒCIO, as the exclusive collective
-bargaining repr
e-sentative of the employees in the bargaining unit.
 (b)
 In any like or related manner interfering with, r
e-straining, or coercing e
mployees in the exercise of the 
rights gua
ranteed them by Section 7 of the 
Act.
 2. Take the following affirmative a
ction necessary to 
effectuate the policies of the Act.
 (a)
 On request, bargain with the Union as the excl
usive 
representative of the employees in the following appr
o-priate unit on terms and conditions of e
mployment a
nd, if 
an understanding is reached, embody the unde
rstanding 
in a signed agreement:
  All full
-time and regular part
-time heavy equipment 
operators including the scale operator and the landfill 
supervisor employed by the Employer at the Rochelle 
Municipal #
2 landfill in Rochelle, Illinois, 
EXCLUDING temporary employees employed 

through a temporary agency, office clerical and profe
s-sional employees, guards and supervisors as defined in 

the Act.
  (b) 
Within 14 days after service by the Region, post at 
its faci
lity in Rochelle, Illinois, copies of the attached n
o-tice marked ﬁAppendix.ﬂ
8  Copies of the notice, on forms 
provided by the Regional Dire
ctor for Region 33, after 
being signed by the Respondent™s authorized represent
a-tive, shall be posted by the Responde
nt and mai
ntained for 
60 consecutive days in conspicuous places i
ncluding all 
places where notices to employees are custo
marily posted.  
In addition to physical posting of paper n
otices, notices 
shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other electro
n-ic means, if the Respondent customarily commun
icates 
with its employees by such means.
9  Reasonable steps 
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 9 For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11
 (2010), Member Hayes would n
ot require ele
ctronic 
distribution of the notice.
 shall be taken by the Respondent to ensure that the notices 
are not altered, d
efaced, or co
vered by any other material.  
In the event that, during the pendency of these procee
d-ings, the Respondent has gone out of business or closed 
the facility involved in these proceedings, the R
espondent 
shall dupl
icate and mail, at its own expense, a copy of 
the 
notice to all current employees and former employees e
m-
ployed by the Respondent at any time since D
ecember 10, 
2008. (c) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a fo
rm provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gover
nment
  The National Labor Relations Board has f
ound that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and ba
rgain 
with International Union of Operating Eng
ineers, Local 
150, AFL
ŒCIO, as the exclusive colle
ctive
-bargaining 
representative 
of the employees in the ba
rgaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or c
oerce you in the exercise of the rights 
guara
nteed you by Section 7 of the Act.
 WE WILL
, on request, bargain with the Union and put 
in writing 
and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing bargaining unit:
  All full
-time and regular part
-time heavy equipment 
operators including the scale operator and the landfill 
supervisor employed by us 
at our Rochelle Municipal 
#2 landfill in Rochelle, Illinois, EXCLUDING temp
o-rary e
mployees employed through a temporary agency, 
office clerical and professional employees, guards and 

supervisors as defined in the Act.
  ROCHELLE 
WASTE 
DISPOSAL
, LLC
                                          